Exhibit 10.3

 



EXECUTIVE EMPLOYMENT AGREEMENT

 



This Executive Employment Agreement (“Agreement”) is made and effective as of
this 23rd day of April 2020 (the “Effective Date”) by and between DraftKings
Inc., a Nevada corporation (“Company”), and Paul Liberman (“Executive”).

 

W I T N E S S E T H

 



WHEREAS, Executive was President of Global Technology and Product of DraftKings
Inc., a Delaware corporation (“Former DK”), prior to the closing (the “Closing”)
of the transactions contemplated by the Business Combination Agreement, dated as
of December 22, 2019, as amended by Amendment No. 1 thereto, dated as of April
7, 2020, among the Company, Diamond Eagle Acquisition Corp., SBTech (Global)
Limited and certain other parties thereto, following which Former DK became a
wholly owned subsidiary of the Company;

 

WHEREAS, the Company desires to continue to employ the Executive as President of
Global Technology and Product of the Company following the Closing; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the terms of the Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.       POSITION AND DUTIES.

 





(a)       GENERAL. Commencing on the Effective Date, Executive shall continue to
serve as the Company’s President of Global Technology and Product and shall
report directly to the Chief Executive Officer of the Company (the “CEO”). In
this position, Executive shall have such duties, authorities and
responsibilities as are customary for an employee in such position, and such
other duties, authorities and responsibilities as may reasonably be assigned to
the Executive from time to time by the CEO. The Executive’s principal place of
employment with the Company shall be at the Company’s headquarters located in
Boston, Massachusetts or such other place as approved by the CEO.

 

(b)       OTHER ACTIVITIES. For so long as Executive remains in the employ of
the Company (the “Employment Term”), the Executive shall devote substantially
all of the Executive’s business time, energy, knowledge and skill to the
performance of the Executive’s duties with the Company, provided that the
foregoing shall not prevent the Executive from engaging in any non-Company
activity of any kind so long as such activity, together with any other
non-Company activity, does not pose a conflict of interest or materially
interfere with Executive’s performance of his duties under this Agreement, as
determined in the reasonable good faith discretion of the CEO.

 

2.       ANNUAL BASE SALARY. During the Employment Term, the Company agrees to
pay the Executive an annual base salary at an annual rate of $425,000, payable
subject to standard federal and state payroll withholding requirements in
accordance with the regular payroll practices of the Company. The Executive’s
annual base salary shall be subject to annual review by the Company’s Board of
Directors (“Board”) (or a committee thereof), and may be increased (but not
decreased) from time to time as determined by the Board (or a committee
thereof). The annual base salary as may be increased from time to time shall
constitute “Annual Base Salary” for purposes of this Agreement.

 



 

 

 

3.       INCENTIVE COMPENSATION.

 

(a)       Annual Cash Incentive. During the Employment Term, Executive shall be
eligible for a minimum annual target cash incentive opportunity of 125% of
Annual Base Salary (as may be increased from time to time, the “Target Annual
Cash Incentive”), provided Executive shall have the opportunity to earn a
greater annual cash incentive for performance above target and, if the annual
cash incentive opportunity for performance above target is subject to a maximum,
such maximum shall be equal to an amount that is at least equal to 200% of the
Target Annual Cash Incentive. The Executive’s Target Annual Cash Incentive shall
be subject to annual review by the Board (or a committee thereof), and may be
increased (but not decreased) from time to time as determined by the Board (or a
committee thereof). The Board (or a committee thereof) shall set reasonable and
appropriate Company and/or individual performance goals for each annual cash
incentive opportunity, in consultation with the CEO, by no later than (i) June
30 for the 2020 performance year, and (ii) March 31 for each performance year
thereafter. The earned annual cash incentive (the “Annual Cash Incentive”) for
any given fiscal year will be determined based on overall Company performance
and/or Executive’s individual performance (as applicable), as determined in the
sole discretion of the Board (or a committee thereof) and provided Executive
remains employed by the Company through the applicable performance period. Any
such Annual Cash Incentive shall be paid to Executive at the same time that
annual cash incentives are paid to other senior executives of the Company,
provided, in any event, any such Annual Cash Incentive shall be paid by no later
than March 15th of the year following the applicable performance year.

 

(b)       Annual Equity Incentive. During the Employment Term, the Company shall
grant Executive an annual equity incentive award within the first three (3)
months of each fiscal year (or the first seven (7) months for fiscal year 2020)
of the Company with a minimum aggregate target value of $3,500,000 for each such
award (as may be increased from time to time, the “Annual Equity Incentive
Award”), with the valuation methodology for such awards to be determined by the
Board (or a committee thereof) in the reasonable good faith exercise of its
discretion. The Executive’s Annual Equity Incentive Award shall be subject to
annual review by the Board (or a committee thereof), and may be increased (but
not decreased) from time to time as determined by the Board (or a committee
thereof). The Annual Equity Incentive Awards will be comprised of a mix of fifty
percent (50%) of the minimum aggregate target value granted as restricted stock
units, with time-based vesting conditions that are not less favorable than
vesting in equal quarterly installments over four years, and fifty percent (50%)
of the minimum aggregate target value granted as performance stock units
(“PSUs”), provided Executive shall have the opportunity to earn a greater amount
of PSUs for performance above target and, if the performance-based vesting for
such PSUs for performance above target is subject to a maximum, such maximum
shall be equal to an amount that is at least equal to 300% of one half (1/2) of
the minimum aggregate target value. The performance/vesting period for such PSUs
shall be between two (2) and three (3) years, as determined by the Board (or a
committee thereof) in the reasonable good faith exercise of its discretion. The
Board (or a committee thereof) shall set reasonable and appropriate Company
and/or individual performance goals for each annual PSU grant, in consultation
with the Chief Executive Officer, by no later than (i) July 31st for the 2020
performance year, and (ii) March 31 for each performance year thereafter. The
earned PSUs for any given fiscal year will be determined based on overall
Company performance and/or Executive’s individual performance (as applicable),
as determined in the sole discretion of the Board (or a committee thereof) and
provided Executive remains employed by the Company through the applicable
performance period.

 

4.       EXECUTIVE BENEFITS.

 

(a)       BENEFIT PLANS. During the Employment Term, the Executive shall be
entitled to participate in any employee and/or executive benefit plan that the
Company has adopted or may adopt, maintain or contribute to for the benefit of
its employees and/or executives generally, currently including, without
limitation, health and dental insurance coverage, long-term and short-term
disability insurance coverage and group life insurance coverage, subject, in all
events to satisfying the applicable eligibility requirements, and except to the
extent such plans are duplicative of the benefits otherwise provided hereunder.
The Executive’s participation will be subject to the terms of the applicable
plan documents and generally applicable Company policies. Notwithstanding the
foregoing, the Company may modify or terminate any employee and/or executive
benefit plan at any time.

 



 2 

 

 

(b)       VACATION TIME. During the Employment Term, the Executive shall be
entitled to paid vacation in accordance with the Company’s policy applicable to
its executives as in effect from time to time.

 

(c)       BUSINESS EXPENSES. Upon presentation of such reasonable substantiation
and documentation as the Company reasonably may specify from time to time, the
Executive shall be reimbursed for all reasonable out-of-pocket business expenses
incurred and paid by the Executive during the Employment Term in connection with
the performance of the Executive’s duties hereunder.

 

5.       TERMINATION. The Executive’s employment under this Agreement and the
Employment Term shall terminate on the first of the following to occur:

 

(a)       DISABILITY. Thirty (30) days after written notice by the Company to
the Executive of a termination due to Disability. For purposes of this
Agreement, “Disability” shall be defined as the inability of the Executive to
perform the Executive’s material duties hereunder with a reasonable
accommodation due to a physical or mental injury, infirmity or incapacity for
one hundred and twenty (120) days (including weekends and holidays) in any three
hundred sixty-five (365) day period; provided such disability also qualifies as
a “disability” as defined in Treasury Regulation Section 1.409A-3(i)(4)(i). The
Executive shall reasonably cooperate with the Company if a question arises as to
whether the Executive has become disabled.

 

(b)       DEATH. Automatically upon the date of death of the Executive.

 

(c)       CAUSE. Thirty (30) days after written notice by the Company to the
Executive of a termination for Cause if the Executive shall have failed to cure
or remedy such matter, if curable, within such thirty (30) day period. In the
event that the basis for Cause is not curable, then such thirty (30) day cure
period shall not be required, and such termination shall be effective on the
date the Company delivers notice of such termination for Cause. “Cause” shall
mean the Company’s termination of the Executive’s employment with the Company or
any of its subsidiaries as a result of: (i) fraud, embezzlement or any willful
act of material dishonesty by the Executive in connection with or relating to
the Executive’s employment with the Company or any of its subsidiaries; (ii)
theft or misappropriation of property, information or other assets by the
Executive in connection with the Executive’s employment with the Company or any
of its subsidiaries which results in or could reasonably be expected to result
in material loss, damage or injury to the Company and its subsidiaries, their
goodwill, business or reputation; (iii) the Executive’s conviction, guilty plea,
no contest plea, or similar plea for any felony or any crime that results in or
could reasonably be expected to result in material loss, damage or injury to the
Company and its subsidiaries, their goodwill, business or reputation; (iv) the
Executive’s use of alcohol or drugs while working that materially interferes
with the ability of Executive to perform the Executive’s material duties
hereunder; (v) the Executive’s material breach of a material Company policy, or
material breach of a Company policy that results in or could reasonably be
expected to result in material loss, damage or injury to the Company and its
subsidiaries, their goodwill, business or reputation; (vi) the Executive’s
material breach of any of his obligations under this Agreement; or (vii) the
Executive’s repeated insubordination, or refusal (other than as a result of a
Disability or physical or mental illness) to carry out or follow specific
reasonable and lawful instructions, duties or assignments given by the CEO which
are consistent with Executive’s position with the Company; provided, that, for
clauses (i) – (vii) above, the Company delivers written notice to Executive of
the condition giving rise to Cause within ninety (90) days after the Company
becomes aware of its initial occurrence. For avoidance of doubt, the Executive
being deemed an Unsuitable Person, as defined in that certain Amended and
Restated Articles of Incorporation of the Company as in effect on the Effective
Date (an “Unsuitable Person”), shall not independently constitute Cause (but any
circumstances giving rise to the Executive being deemed an Unsuitable Person
shall constitute Cause to the extent such circumstances are grounds provided in
clauses (i) – (vii) above).

 



 3 

 

 

(d)       WITHOUT CAUSE. The date of termination set forth in any written notice
by the Company to the Executive of an involuntary termination without Cause
(other than death or Disability).

 



(e)       GOOD REASON. Thirty (30) days after written notice by the Executive to
the Company of an alleged condition giving rise to a resignation for Good Reason
if the Company shall have failed to cure or remedy such matter, if curable,
within such thirty (30) day period. In the event that the basis for Good Reason
is not curable, then such thirty (30) day cure period shall not be required, and
such resignation shall be effective on the date the Executive delivers such
notice. “Good Reason” shall mean the occurrence of any of the following events,
without the express written consent of the Executive: (i) the Company’s material
breach of any of its obligations under this Agreement; (ii) any material adverse
change in the Executive’s duties or authority or responsibilities, or the
assignment of duties or responsibilities to the Executive materially
inconsistent with his position; (iii) the Executive no longer serving as the
President of Global Technology and Product of the Company; (iv) reduction in the
Executive’s Annual Base Salary, Target Annual Cash Incentive or Annual Equity
Incentive Award (other than across-the-board reductions affecting similarly
situated senior executives of the Company or any of its subsidiaries); (v) the
Company requires Executive to relocate to a facility or location that increases
Executive’s one-way commute by more than thirty-five (35) miles from the
location at which Executive was working immediately prior to the required
relocation; or (vi) the failure of a successor to the Company to assume the
Company’s obligations under this Agreement; provided, that, for clauses (i) –
(vi) above, Executive has given written notice to the Company of the condition
giving rise to Good Reason within ninety (90) days after Executive becomes aware
of its initial occurrence.

 

(f)       WITHOUT GOOD REASON. Thirty (30) days after written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier).

 

6.       CONSEQUENCES OF TERMINATION.

 

(a)       DEATH OR DISABILITY. In the event that the Executive’s employment ends
on account of the Executive’s death or Disability, the Executive or the
Executive’s estate, as the case may be, shall be entitled to the following (with
the amounts due under Sections 6(a)(i) through 6(a)(iii) hereof to be paid
within thirty (30) days following termination of employment, or such earlier
date as may be required by applicable law):

 

(i)       any unpaid Annual Base Salary earned through the date of termination;

 

(ii)       reimbursement for any unreimbursed business expenses incurred through
the date of termination;

 

(iii)       all other accrued and vested payments, benefits or fringe benefits
required to be paid or provided to the Executive under the applicable plans or
by law, including without limitation, payment for all accrued vacation
(collectively, Sections 6(a)(i) through 6(a)(iii) hereof shall be hereafter
referred to as the “Accrued Benefits”); and

 



 4 

 

 

(iv)       provided Executive is in full compliance with his obligations under
Exhibits A and B attached hereto and Executive or the Executive’s estate, as the
case may be, executes, returns to the Company and does not revoke the release
and waiver of claims in the form attached hereto as Exhibit C (with such changes
as may be required in order to reflect or comply with applicable laws at such
time, as determined by the Company in its reasonable judgment, the “Release and
Waiver”) and the Release and Waiver becomes effective pursuant to its terms and
conditions, all within sixty (60) days following termination of employment, then
the Company shall also provide Executive or the Executive’s estate, as the case
may be, with the following:

 

A.       Full vesting of all outstanding unvested equity-based awards, including
the portions of Annual Equity Incentive Awards, that are solely subject to
time-based vesting on the date of such termination, and Executive or the
Executive’s estate, as the case may be, shall have twelve (12) months after
termination of employment to exercise all stock options that were vested at the
time of such termination of employment and all stock options that vest pursuant
to this Section 6(a)(iv)(A) in connection with such termination (provided such
stock options shall remain subject to the maximum original term and expiration
of such stock options).

 

B.       Vesting of the portions of all outstanding unvested Annual Equity
Incentive Awards that are solely subject to performance-based vesting on the
date of such termination, with such vesting determined based on actual
performance against the applicable performance goals established for the
applicable awards, as determined at the time and in the manner applicable to
such awards pursuant to the applicable stock plans and award agreements, with
such awards remaining outstanding through the date such vesting is determined.
Notwithstanding the foregoing, if any such awards are in the form of stock
options, such stock options shall remain outstanding until such time as
Executive or the Executive’s estate, as the case may be, shall have twelve (12)
months after the later of Executive’s termination of employment, or the vesting
of the applicable stock options, to exercise such stock options that were vested
at the time of such termination of employment and such stock options that vest
pursuant to this Section 6(a)(iv)(B) in connection with such termination
(provided such stock options shall remain subject to the maximum original term
and expiration of such stock options).

 

C.       Vesting of all outstanding unvested equity-based awards that are solely
subject to performance-based vesting on the date of such termination other than
Annual Equity Incentive Awards (typically referred to by the Company as
“LTIPs”), with such vesting determined based on actual performance against the
applicable performance goals established for the applicable awards through the
date that is two (2) years following Executive’s termination of employment,
subject to the maximum original term and expiration of the applicable award (the
“Performance Vesting End Date”), as determined at the time and in the manner
applicable to such awards pursuant to the applicable stock plans and award
agreements, with such awards remaining outstanding through the date such vesting
is determined, not to exceed the Performance Vesting End Date; provided, if the
Performance Vesting End Date falls in the middle of a performance/vesting period
applicable to an award, the total shares that shall vest in relation to such
performance period shall be pro-rated based on the number of days between the
first day of the performance/vesting period and the Performance Vesting End
Date. Notwithstanding the foregoing, if any such awards are in the form of stock
options, such stock options shall remain outstanding until such time as
Executive or the Executive’s estate, as the case may be, shall have twelve (12)
months after the later of Executive’s termination of employment, or the vesting
of the applicable stock options, to exercise such stock options that were vested
at the time of such termination of employment and such stock options that vest
pursuant to this Section 6(a)(iv)(C) in connection with such termination
(provided such stock options shall remain subject to the maximum original term
and expiration of such stock options).

 



 5 

 

 

(b)       TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Executive’s
employment is terminated (i) by the Company for Cause, or (ii) by the Executive
without Good Reason, the Company shall pay to the Executive the Accrued
Benefits, at such times as set forth in Section 6(a) above.

 

(c)       TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s
employment by the Company is terminated (x) by the Company without Cause, or (y)
by the Executive for Good Reason (each, a “Qualifying Termination”), then the
Company will provide Executive with the Accrued Benefits at such times as set
forth in Section 6(a) above and, provided Executive is in full compliance with
his obligations under Exhibits A and B attached hereto and Executive executes,
returns to the Company and does not revoke the Release and Waiver and the
Release and Waiver becomes effective pursuant to its terms and conditions, all
within sixty (60) days following termination of employment, then the Company
shall also pay or provide the Executive with the following:

 

(i)       Termination in Connection with Change in Control. In the event of a
Qualifying Termination within eighteen (18) months after a Change in Control (as
defined below), or within three (3) months before a Change in Control, the
Company shall provide Executive:

 

A.       Cash severance in an amount equal to two times the sum of (x) Annual
Base Salary plus (y) Target Annual Cash Incentive, less all applicable
withholdings and deductions, payable on the first regular payroll date of the
Company that is sixty (60) days following the date of Executive’s termination.

 

B.       Continued participation through COBRA coverage or such other method
determined by the Company (all costs, expenses and premiums to be paid by
Company) on the same basis as the employee and/or executive benefit plans
contemplated by Section 4(a) hereof in which the Executive is participating on
the date of such termination of employment for 24 months following the month in
which coverage would otherwise be lost as an employee of the Company; provided
that the Executive is eligible and remains eligible for coverage under such
plans by timely electing COBRA continuation, if applicable; and provided,
further, that in the event that the Executive obtains other employment that
offers Executive health benefits such that Executive is not eligible for COBRA
continuation rights, such continuation of coverage by the Company under this
Section (6)(c)(i)(B) shall immediately cease (such 24 month or shorter period,
the “COBRA Payment Period”). Notwithstanding the foregoing, if at any time the
Company determines that its payment of COBRA premiums on Executive’s behalf or
other method of continued participation would result in a violation of
applicable law (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of paying COBRA premiums or providing such
other method of continued participation pursuant to this Section, the Company
shall pay Executive on the last day of each remaining month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premium or such other
payment for such month, subject to applicable tax withholding (such amount, the
“Special Severance Payment”), such Special Severance Payment to be made without
regard to Executive’s payment of COBRA premiums and without regard to the
expiration of the COBRA period prior to the end of the COBRA Payment Period.
Nothing in this Agreement shall deprive Executive of his rights under COBRA or
ERISA for benefits under plans and policies arising under his employment by the
Company.

 

C.       Full vesting of all outstanding unvested equity-based awards (including
Annual Equity Incentive Awards) on the date of such termination or, if later,
the consummation of the Change in Control, with any performance-based vesting
conditions for performance periods that are not completed as of the date of
termination deemed satisfied at the target level.

 



 6 

 

 

(ii)       Termination Not in Connection with Change in Control. In the event of
a Qualifying Termination that is not within eighteen (18) months after a Change
in Control, and not within three (3) months before a Change in Control, the
Company shall provide Executive:

 

A.       Cash severance in an amount equal to two times the Executive’s Annual
Base Salary, less all applicable withholdings and deductions, payable on the
first regular payroll date of the Company that is sixty (60) days following the
date of Executive’s termination.

 

B.       An additional cash severance amount in an amount equal to the Annual
Cash Incentive to which Executive would be entitled for the year of termination
if Executive were employed by the Company on the last day of such year, based on
actual performance against the applicable performance goals established for such
bonus, pro-rated based on the number of days Executive was employed by the
Company during such year, less all applicable withholdings and deductions,
payable at the same time as bonuses are paid to active employees but no later
than March 15 of the year after the year of termination.

 

C.       Continued participation through COBRA coverage or such other method
determined by the Company (all costs, expenses and premiums to be paid by
Company) on the terms and conditions set forth in Section 6(c)(i)(B).

 

D.       Pro rata vesting of all outstanding unvested equity-based awards
(including the portions of Annual Equity Incentive Awards) that are solely
subject to time-based vesting on the date of such termination based on the
number of days Executive was employed by the Company during the vesting period
during which the termination occurs.

 

E.       Pro rata vesting of all outstanding unvested equity-based awards
(including the portions of Annual Equity Incentive Awards) that are subject to
performance-based vesting on the date of such termination, with such vesting
determined based on actual performance against the applicable performance goals
established for the applicable awards, as determined at the time and in the
manner applicable to such awards pursuant to the applicable stock plans and
award agreements, with such awards remaining outstanding through the date such
vesting is determined, and pro-rated based on the number of days Executive was
employed by the Company during the applicable performance/vesting periods.

 

(iii)       “Change in Control” for purposes of this Section 6 will have the
meaning set forth in the DraftKings Inc. 2020 Incentive Award Plan (or its
successor as in effect at the time of a Qualifying Termination). For the
avoidance of doubt, the Closing shall not constitute a Change in Control.

 

7.       RETURN OF COMPANY PROPERTY. Within ten (10) days after Executive’s
termination of employment with the Company for any reason, the Executive shall
return all property belonging to the Company or its affiliates (including, but
not limited to, any Company-provided laptops, computers, cell phones, wireless
electronic mail devices and other equipment, documents and property belonging to
the Company).

 

8.       REPRESENTATIONS AND WARRANTIES.

 



 7 

 

 

(a)       AUTHORIZATION. All corporate action on the part of the Company and its
directors necessary for the authorization, execution and delivery of this
Agreement by the Company, and the performance of all of the Company’s
obligations under this Agreement has been taken.

 

(b)       ENFORCEABILITY. This Agreement, when executed and delivered by the
Company, will constitute valid and legally binding obligations of the Company,
enforceable in accordance with its terms.

 



9.       NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto and no party may assign or delegate any rights or obligations hereunder
without first obtaining the written consent of the other party hereto; provided,
however that the Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company; provided,
further, that the Company shall require such successor to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company and any
successor to its business and/or assets, which assumes and agrees to perform the
duties and obligations of the Company under this Agreement by operation of law
or otherwise.

 

10.       NOTICE. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) upon receipt of confirmation of successful transmission, if delivered
by facsimile, (c) on the date of delivery, if delivered by overnight delivery
service, or mailed by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Executive:

 



Paul Liberman

Address on file with the Company

 

With a copy (which shall not constitute notice) to:

 

_______________

_______________

_______________

_______________

_______________

 

 

If to the Company:

 

DraftKings Inc.

Attn: Chief Legal Officer

222 Berkley Street, 5th Floor

Boston, MA 02116

Fax: (617) 977-1727

 

or to such other address or fax number as either party may have furnished to the
other in writing in accordance herewith.

 



 8 

 

 

11.       SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.

 

12.       SEVERABILITY. Each provision of this Agreement will be construed as
separable and divisible from every other provision and the enforceability of any
one (1) provision will not limit the enforceability, in whole or in part, of any
other provision.  In the event that a court or administrative body of competent
jurisdiction holds any provision of this Agreement to be invalid, illegal, void
or less than fully enforceable as to time, scope or otherwise, then such
provision will be construed by limiting and reducing it so that such provision
is valid, legal and fully enforceable while preserving to the greatest extent
permissible the original intent of the parties; the remaining terms and
conditions of this Agreement will not be affected by such alteration, and will
remain in full force and effect.

 

13.       COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

14.       GOVERNING LAW; ARBITRATION. This Agreement, the rights and obligations
of the parties hereto, and all claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the choice of law provisions thereof. Except
for disputes arising under Exhibit A, Exhibit B, Exhibit C or Exhibit D hereof,
which shall be decided pursuant to the terms of those Exhibits, any dispute
arising from this Agreement or Executive’s employment with the Company,
including but not limited to claims for wrongful termination; violation of Title
VII of the Civil Rights Act of 1964 as amended; violations of the Americans with
Disabilities Act of 1990; violations of Massachusetts law, including without
limitation claims pursuant to Chapter 151B of the Massachusetts General Laws and
the Massachusetts Wage Act and Overtime law; or claims for violations of any
state law or rule or regulation regarding discrimination, harassment or other
wrongful conduct (collectively, “Covered Claims”), shall be decided solely and
exclusively in a final and binding arbitration administered by the JAMS in
Boston, Massachusetts, in accordance with the JAMS Employment Arbitration Rules
in effect at the time of the filing of the demand for arbitration (the “Rules”),
a copy of which is available at
http://www.jamsadr.com/rules-employment-arbitration/.  The arbitrator shall be a
single arbitrator with expertise in employment disputes, mutually selected by
the parties, or, if the parties are unable to agree thereon, a single arbitrator
with expertise in employment disputes designated by the Boston office of JAMS. 
The arbitrator shall have the authority to award all remedies available in a
court of law. The Company shall pay the arbitrator’s fees and all fees and costs
to administer the arbitration.  The parties acknowledge and agree that their
obligations to arbitrate under this Section survive the termination of the
Agreement and continue after the termination of the employment relationship
between the Executive and the Company. By agreeing to arbitrate disputes arising
out of Executive’s employment, both the Executive and the Company voluntarily
and irrevocably waive any and all rights to have any such dispute heard or
resolved in any forum other than through arbitration as provided herein. This
waiver specifically includes, but is not limited to, any right to trial by jury.
Notwithstanding anything to the contrary set forth herein, this Section will not
apply to claims for workers’ compensation or unemployment benefits, any claim
for injunctive or equitable relief, or any claim arising from Exhibit A, Exhibit
B, Exhibit C or Exhibit D to this Agreement brought by the Company or the
Executive, which shall be governed by the terms and conditions thereof.  All
arbitration proceedings hereunder shall be confidential, except: (a) to the
extent the parties otherwise agree in writing; (b) as may be otherwise
appropriate in response to a request from a government agency, subpoena, or
legal process; (c) if the substantive law of the State of Massachusetts (without
giving effect to choice of law principles) provides to the contrary; or (d) as
is necessary in a court proceeding to enforce, correct, modify or vacate the
arbitrator’s award or decision (and in the case of this subpart (d), the parties
agree to take all reasonable steps to ensure that the arbitrator’s award,
decision or findings and all other documents, pleadings and papers are filed
and/or entered with the court under seal and/or in a manner that would maintain
their confidentiality, including, without limitation, complying with all rules
of procedure and local rules for filing documents, pleadings and papers under
seal).

 



 9 

 

 



15.       MISCELLANEOUS. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and the CEO or other authorized
representative of the Company. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement, the exhibits attached hereto, and the
Transaction Performance Award Letter Agreement entered into between the Company
and Executive contemporaneously herewith collectively set forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersede any and all prior agreements or understandings between the
Executive and the Company with respect to the subject matter hereof. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. In the event of any conflict or
inconsistency between the terms and conditions of this Agreement and any offer
letter, form, award, plan or policy of the Company, the terms of this Agreement
shall govern and control. Notwithstanding the foregoing, in the event of any
conflict or inconsistency between this Agreement (including the exhibits hereto)
and the DraftKings Inc. 2017 Equity Incentive Plan or the DraftKings Inc. 2012
Stock Option & Restricted Stock Incentive Plan (or any award agreement under
such plans to which Executive is a party) regarding (1) the definitions of
“Cause” or “Disability”, (2) the treatment of equity-based awards in connection
with a termination of employment (whether before or after a Change in Control)
or (3) the governing law and dispute resolution procedures, then such provisions
in this Agreement (including the exhibits hereto) shall control. Notwithstanding
the foregoing, the Executive shall remain bound by all covenants, duties and
obligations relating to confidentiality, ownership of intellectual property,
non-solicitation, non-competition and all other post-employment restrictive
covenants, duties and obligations with respect to which the Executive agreed to
be bound in connection with the Executive’s employment with the Company,
including without limitation such covenants, obligations and duties set forth in
the Noncompetition, Nonsolicitation, Nondisclosure & Assignment of Inventions
Agreement dated March 13, 2013; the Stock Option Grant Notice And Post
Employment Noncompetition Covenant (2017 Equity Incentive Plan), dated June 4,
2019; the Stock Option Grant Notice And Post Employment Noncompetition Covenant
(2017 Equity Incentive Plan), dated June 4, 2019; and the Stock Option Grant
Notice And Post Employment Noncompetition Covenant (2017 Equity Incentive Plan),
dated June 4, 2019 (collectively, the “Restrictive Covenants”). The
post-employment covenants, duties and obligations set forth in this Agreement
are intended to supplement – not replace – the Restrictive Covenants.

 

16.       TAX MATTERS.

 

(a)       WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

(b)       SECTION 409A COMPLIANCE.

 

(i)       The intent of the parties is that payments and benefits under this
Agreement are exempt from or comply with Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Executive and
the Company of the applicable provision without violating the provisions of Code
Section 409A.

 



 10 

 

 

(ii)       To the extent required to prevent the imposition of taxes or
penalties under Code Section 409A, a termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amount or benefit upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
anything to the contrary in this Agreement, if the Executive is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered “nonqualified deferred compensation”
under Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall not be made or provided until the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of the Executive, and (B) the date of the
Executive’s death, to the extent required under Code Section 409A. Upon the
expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Section 16(b)(ii) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and all remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.

 

(iii)       To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (A) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

(iv)       For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

(v)       Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.

 

17.       NONSOLICITATION, NONDISCLOSURE & ASSIGNMENT OF INVENTIONS AGREEMENT
AND NONCOMPETITION COVENANT. As a condition of continuing employment and as a
condition to be eligible to receive the severance compensation set forth herein,
Executive agrees to execute and abide by the Nonsolicitation, Nondisclosure &
Assignment of Inventions Agreement in the form attached as Exhibit A and the
Noncompetition Covenant in the form attached as Exhibit B (together the
“Covenants”). The execution of the Covenants by Executive is a condition
precedent to this agreement becoming effective. The Covenants contain provisions
that are intended by the parties to survive and do survive termination of this
Agreement.

 



 11 

 

 

18.       INDEMNIFICATION. Executive will be insured under the Company’s
Director’s and Officer’s Liability Insurance to the extent the Company maintains
such a policy and will be entitled to indemnification by the Company pursuant to
the terms and conditions of the Company’s certification of incorporation and
by-laws to the same extent as the Company’s executive officers and directors
pursuant to an Indemnification Agreement between the Company and the Executive
substantially in the form attached hereto as Exhibit D.

 

19.       GOLDEN PARACHUTE. Anything in this Agreement to the contrary
notwithstanding, if any payment or benefit Executive would receive from the
Company or otherwise (a “Payment”) would (a) constitute a “parachute payment”
within the meaning of Internal Revenue Code Section 280G (“Code Section 280G”);
and (b) but for this Section 19, be subject to the excise tax imposed by
Internal Revenue Code Section 4999 (the “Excise Tax”), then such Payment shall
be equal to the Reduced Amount. For purposes of this Agreement, the “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax; or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment. Any reduction made pursuant to this Section 19
shall be made in accordance with the following order of priority: (i) Full
Credit Payments (as defined below) that are payable in cash, (ii) non-cash Full
Credit Payments that are taxable, (iii) non-cash Full Credit Payments that are
not taxable, (iv) Partial Credit Payments (as defined below), (v) non-cash
employee welfare benefits and (vi) stock options whose exercise price exceeds
the fair market value of the optioned stock. In each case, reductions shall be
made in reverse chronological order such that the payment or benefit owed on the
latest date following the occurrence of the event triggering the Excise Tax will
be the first payment or benefit to be reduced (with reductions made pro-rata in
the event payments or benefits are owed at the same time). For purposes of this
Agreement, “Full Credit Payment” means a payment, distribution or benefit,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise, that if reduced in value by one dollar reduces the
amount of the parachute payment (as defined in Code Section 280G) by one dollar,
determined as if such payment, distribution or benefit had been paid or
distributed on the date of the event triggering the excise tax. For purposes of
this Agreement, “Partial Credit Payment” means any payment, distribution or
benefit that is not a Full Credit Payment. In no event shall Executive has any
discretion with respect to the ordering of payment reductions. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section 19 will be made in writing by a certified professional
services firm selected by the Company, the Company’s legal counsel or such other
person or entity to which the parties mutually agree (the “Firm”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section
19, the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Code Section 280G and Internal Revenue Code
Section 4999. The Company and Executive will furnish to the Firm such
information and documents as the Firm may reasonably request in order to make a
determination under this Section 19. The Company will bear all costs the Firm
may reasonably incur in connection with any calculations contemplated by this
Section 19.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 12 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



 

  DRAFTKINGS INC., a Nevada corporation       By:  /s/ R. Stanton Dodge        
Name: R. Stanton Dodge         Title: Chief Legal Officer              
EXECUTIVE       /s/ Paul Liberman   Name: Paul Liberman      

 



 13 

 

 

EXHIBIT A

 

NONSOLICITATION, NONDISCLOSURE & ASSIGNMENT OF INVENTIONS AGREEMENT

 

The undersigned Employee (the “Employee”), executes this Nonsolicitation,
Nondisclosure & Assignment of Inventions Agreement (the “Agreement”) in
consideration of, and a material inducement for, the Company’s (as defined
below) continuing relationship with Employee, whether by employment, contractor,
or in advisory or consulting capacities, or otherwise, and in consideration of
receiving any form of compensation or benefit from or in the Company, and the
entering into of the Executive Employment Agreement (the “Employment
Agreement”). Employee understands and agrees that this Agreement shall remain in
effect and survive any and all changes in Employee’s job duties, titles and
compensation during Employee’s relationship with Company.

 

Definitions

 

i.“Company” shall mean DraftKings Inc., a Nevada corporation, and any entity
controlled by, controlling, or under common control with it, including
affiliates and subsidiaries. “Control” for this purpose means the direct or
indirect possession of the power to direct or cause the direction of the
management and policies of an entity, whether through ownership, by contract or
otherwise.

 

ii.“Competing Business” shall mean any person, firm, association, corporation or
any other legal entity that is engaged in a business that is competitive with
any aspect of the Business of the Company, including but not limited to:
FanDuel, Paddy Power Betfair, William Hill, bet365, PointsBet, Penn National,
Barstool Sports, SugarHouse, 888, MGM, TheScore, BetStars, Unibet, Caesars,
Golden Nugget, Bet America, Borgata, Harrahs, Oceans, Resorts, Tropicana,
Virgin, and Pala.

 

iii.“Business of the Company” shall mean the research, design, development,
marketing, sales, operations, maintenance and commercial exploitation pertaining
to the operation of, and providing products and services for: (1) fantasy sports
contests (“FSC”); (2) Regulated Gaming (defined below); (3) all other products
and services that exist, are in development, or are under consideration by the
Company during Employee’s relationship with the Company (“Other Products and
Services”); and (4) all products and services incidentally related to, or which
are an extension, development or expansion of, FSC, Regulated Gaming and/or
Other Products and Services (“Incidental Products and Services”).

 

iv.“Regulated Gaming” shall mean the operation of games of chance or skill or
pari-mutuel or fixed odds games (including, but not limited to, lotteries,
pari-mutuel betting, bingo, race tracks, jai alai, legalized bookmaking,
off-track betting, casino games, racino, keno, and sports betting or any play
for fun (non-wagering) versions of the foregoing) and any type of ancillary
service or product related to or connected with the foregoing.

 

v.“Confidential Information” shall mean all information or a compilation of
information, in any form (tangible or intangible or otherwise), that is not
generally known to competitors or the public, which Company considers to be
confidential and/or proprietary, including but not limited to: research and
development; techniques; methodologies; strategies; product information,
designs, prototypes and technical specifications; algorithms, source codes,
object codes, trade secrets or technical data; training materials methods;
internal policies and procedures; marketing plans and strategies; pricing and
cost policies; customer, supplier, vendor and partner lists and accounts;
customer and supplier preferences; contract terms and rates; financial data,
information, reports, and forecasts; inventions, improvements and other
intellectual property; product plans or proposed product plans; know-how;
designs, processes or formulas; software and website applications; computer
passwords; market or sales information, plans or strategies; business plans,
prospects and opportunities (including, but not limited to, possible
acquisitions or dispositions of businesses or facilities); information
concerning existing or potential customers, partners or vendors. Confidential
Information shall also mean information of or related to Company’s current or
potential customers, vendors or partners that is considered to be confidential
or proprietary to the applicable customer, vendor or partner.

 



 A-1 

 

 

Confidential Information does not include: information in the public domain
(other than as a result of disclosure directly or indirectly by Employee);
information approved in writing for unrestricted release by Company; or
information produced or disclosed pursuant to a valid court order, provided
Employee has given Company written notice of such request such that Company has
an actual, reasonable opportunity to defend, limit or protect such production or
disclosure.

 

1.       Duty of Loyalty. During the period of Employee’s relationship with the
Company, Employee will devote Employee’s best efforts on behalf of the Company.
Employee agrees not to provide any services to any Competing Business or engage
in any conduct which may create an actual or appear to create a conflict of
interest, without the expressed, written permission of the Company.

 

2.       Nonsolicitation of Customers, Clients or Vendors. During the period of
Employee’s relationship with the Company and for a period of twelve (12) months
after termination of such relationship (for any reason), Employee shall not
directly or indirectly either for him/herself or for any other person,
partnership, legal entity, or enterprise, solicit or transact business, or
attempt to solicit or transact business with, any of the individuals or entities
actually known to Employee to be the Company’s customers, clients, vendors or
partners, or prospective customers, clients, vendors or partners, in all cases,
about which Employee learned Confidential Information (as defined above) or
which Employee had some involvement or knowledge related to the Business of the
Company.

 

3.       Nonsolicitation of Employees and Contractors. During the period of
Employee’s relationship with the Company and for a period of twelve (12) months
after termination of such relationship (for any reason), Employee will not
directly or indirectly either for him/herself or for any other person,
partnership, legal entity, or enterprise: (i) solicit, in person or through
supervision or control of others, an employee, advisor, consultant or contractor
of the Company for the purpose of inducing or encouraging the employee, advisor,
consultant or contractor to leave his or her relationship with the Company or to
change an existing business relationship with the Company or to change an
existing business relationship to the detriment of the Company, (ii) hire away
an employee, advisor, consultant or contractor of the Company; or (iii) help
another person or entity hire away a Company employee, advisor, consultant or
contractor. Notwithstanding the foregoing, the placement of general
advertisements offering employment, other service relationships or activities
that are not specifically targeted toward employees, advisors, consultants or
contractors of the Company shall not be deemed to be a breach of this Section 3.

 



 A-2 

 

 

4.       Nondisclosure of Customer, Partner and Vendor Information. Employee
understands and agrees that it is essential to the Company’s success that all
nonpublic customer, partner, and vendor information is deemed and treated as
Confidential Information and a confidential trade secret. Employee will not,
directly or indirectly, either for him/herself or for any other person,
partnership, legal entity, or enterprise, use or disclose any such customer,
partner, or vendor information, except as may be necessary in the normal conduct
of the Company’s business for the specific customer, partner, or vendor.
Employee agrees that at the end of Employee’s relationship with the Company, or
upon request by the Company, Employee will return to the Company any materials
containing such information.

 

5.       Nondisclosure of Confidential Information. All such Confidential
Information is (and will be) the exclusive property of the Company, and Employee
shall not, during or after Employee’s employment: (i) use any Confidential
Information for any purpose that is not authorized by the Company; (ii) disclose
any Confidential Information to any person or entity, except as authorized by
the Company in connection with Employee’s job duties; or (iii) remove or
transfer Confidential Information from the Company’s premises or systems except
as authorized by the Company.

 

Upon termination of Employee’s relationship (for any reason), or upon the
request of the Company, Employee will immediately surrender to the Company all
Company property in Employee’s possession, custody, or control, including any
and all documents, electronic information, and materials of any nature
containing any Confidential Information, without retaining any copies.

 

Employee understands that the Company is now and may hereafter be subject to
non-disclosure or confidentiality agreements with third persons that require the
Company to protect or refrain from use of Confidential Information. Employee
agrees to respect and be bound by the terms of such agreements in the event
Employee has access to such Confidential Information.

 

Employee understands that Confidential Information is never to be used or
disclosed by Employee, as provided in this Section 5. If a temporal limitation
on Employee’s obligation not to use or disclose such information is required
under applicable law, and the Agreement or its restriction(s) cannot otherwise
be enforced, Employee agrees and the Company agrees that the two (2) year period
after the date Employee’s employment ends will be the temporal limitation
relevant to the contested restriction; provided, however, that this sentence
will not apply to trade secrets protected without temporal limitation under
applicable law.

 

Notwithstanding the foregoing or anything to the contrary in this Agreement or
any other agreement between the Company and the Employee, nothing in this
Agreement shall limit the Employee’s right to discuss Employee’s employment or
report possible violations of law or regulation with the Equal Employment
Opportunity Commission, United States Department of Labor, the National Labor
Relations Board, the Securities and Exchange Commission, or other federal
government agency or similar state or local agency or to discuss the terms and
conditions of his employment with others to the extent expressly permitted by
Section 7 of the National Labor Relations Act or to the extent that such
disclosure is protected under the applicable provisions of law or regulation,
including but not limited to “whistleblower” statutes or other similar
provisions that protect such disclosure. Employee agrees to take all reasonable
steps to ensure that the Company’s Confidential Information is not made public
during any such disclosure. Pursuant to 18 U.S.C. Section 1833(b), the Employee
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that: (1) is made in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 



 A-3 

 

 

6.       Assignment of Inventions. Employee expressly understands and agrees
that any and all right or interest Employee obtains in any designs, trade
secrets, technical specifications and technical data, know-how and show-how,
customer and vendor lists, marketing plans, pricing policies, inventions,
concepts, ideas, expressions, discoveries, improvements and patent or patent
rights which are authored, conceived, devised, developed, reduced to practice,
or otherwise obtained by him during the term of this Agreement which relate to
or arise out of his relationship with the Company and which relate to the
business of the Company are expressly regarded as “works for hire” or works
invented or authored within the scope of employment or engagement, whether as an
adviser, consultant, officer, executive, director or other capacity (the
“Inventions”). Employee hereby assigns to the Company the sole and exclusive
right to such Inventions. Any assignment of Inventions (and all intellectual
property rights with respect thereto) hereunder includes an assignment of all
“Moral Rights” (which shall mean all paternity, integrity, disclosure,
withdrawal, special and any other similar rights recognized by the laws of any
jurisdiction or country). To the extent such Moral Rights cannot be assigned to
the Company and to the extent the following is allowed by the laws in any
country where Moral Rights exist, Employee hereby unconditionally and
irrevocably waives the enforcement of such Moral Rights, and all claims and
causes of action of any kind against the Company or related to the Company’s
customers, with respect to such rights. Employee further acknowledges and agrees
that neither his successors-in-interest nor legal heirs retain any Moral Rights
in any Inventions (and any intellectual property rights with respect thereto).

 

Employee agrees to disclose all Inventions fully and in writing to the Company
promptly after development, conception, invention, creation or discovery of the
same, and at any time upon request. Employee will provide all assistance that
the Company reasonably requests to secure or enforce its rights throughout the
world with respect to Inventions, including signing all necessary documents to
memorialize those rights and take any other action which the Company shall deem
necessary to assign to and vest completely in the Company, to perfect trademark,
copyright and patent protection with respect to, or to otherwise protect the
Company’s trade secrets and proprietary interest in such Inventions. The
obligations of this Section shall continue beyond the termination of Employee’s
relationship with respect to such Inventions conceived of, reduced to practice,
or developed by the Employee during the term of this Agreement. The Company
agrees to pay any and all copyright, trademark and patent fees and expenses or
other costs incurred by Employee for any assistance rendered to the Company
pursuant to this Section.

 

In the event the Company is unable, after reasonable effort, to secure
Employee’s signature on any patent application, copyright or trademark
registration or other analogous protection relating to an Invention, the
Employee hereby irrevocably designates and appoints the Company and its duly
authorized officer and agent as his agent and attorney-in-fact, to act for and
on his behalf and stead to execute and file any such application or applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of letters patent, copyright or other analogous protection thereon with
the same legal force and effect as if executed by the Employee.

 

In Attachment A to this Agreement, Employee has listed all Inventions that
relate to the business of the Company that Employee (alone or jointly with
others) made, conceived, or first reduced to practice by Employee prior to
Employee’s execution of this Agreement, and in which Employee has any property
interest or claim of ownership. If no such Inventions are listed in said
Attachment, Employee represents that Employee has no such Inventions.

 



 A-4 

 

 

To the extent Employee is a citizen of and subject to law of a state which
provides a limitation on invention assignments, then this Agreement’s assignment
shall not include inventions excluded under such law.

 

Notwithstanding anything to the contrary in this Section 6, this Section 6 shall
not apply to inventions that the Employee develops entirely on his own time
without using the Company’s equipment, supplies, facilities, or trade secret
information, except to the extent such inventions (a) relate at the time of
conception or reduction to practice of the invention to the Company’s business,
or actual or demonstrably anticipated research or development of the Company; or
(b) result from any work performed by the Employee for the Company.

 

7.       Absence of Conflicting Agreements. Employee understands that the
Company does not desire to acquire from Employee any trade secrets, know-how or
confidential business information that Employee may have acquired from others,
and Employee agrees not to disclose any such information to the Company or
otherwise utilize any such information in connection with Employee’s performance
of duties with the Company. Employee represents that Employee is not bound by
any agreement or any other existing or previous business relationship which
purports to conflict or impact the full performance of Employee’s duties and
obligations to the Company.

 

8.       Remedies Upon Breach. Employee agrees that any action that violates
this Agreement would cause the Company irreparable harm for which monetary
damages are inadequate. Accordingly, in the event of a breach, or threatened
breach, the Company shall be entitled to an injunction restraining such breach
or threatened breach, or requiring specific performance, in addition to any and
all rights and remedies at law and equity. The Company shall not be obligated to
present additional evidence of irreparable harm or the insufficiency of monetary
damages and, to the extent permitted by law or under applicable court rule, does
not need to post a bond or other surety. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedy available to the Company
for such breach or threatened breach.

 

9.       Jurisdiction, Venue and Choice of Law The parties hereby mutually agree
to the exclusive jurisdiction of the Superior Court (inclusive of the Business
Litigation Session) of the Commonwealth of Massachusetts or the United States
District Court for the District of Massachusetts for any dispute arising
hereunder. Accordingly, with respect to any such court action, Employee (a)
submits to the personal jurisdiction of such courts; (b) consents to service of
process by regular mail to his last known address; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process. If either party hereto
commences a legal action or other proceeding against the other party concerning
a dispute arising from or relating to this Agreement outside of Massachusetts,
such commencing party shall reimburse such other party for its or his reasonable
attorneys’ fees, costs and expenses if such other party prevails in staying,
transferring, dismissing or otherwise defending such action or proceeding based
on the location of the action or proceeding, regardless of whether such fees,
costs and expenses are incurred in the forum where such commencing party
commenced the action or in a Massachusetts forum. This Agreement shall be
governed by the internal substantive laws of Massachusetts, without regard to
the doctrine of conflicts of law.

 

10.       Employment Relationship. Employee agrees and acknowledges that
Employee is an employee “at will” and nothing in this Agreement is intended to
guarantee employment for any period of time. The parties enter this Agreement
with the understanding that Employee’s position, title, duties and
responsibilities could change in a material way in the future and, in light of
that understanding, the parties intend that this Agreement shall follow Employee
throughout the entire course of Employee’s employment with the Company, and such
subsequent material change shall not affect the enforceability or validity of
this Agreement.

 



 A-5 

 

 

11.Return of Property. Employee agrees that, at the time of termination of
Employee’s employment (for any reason), Employee will return immediately to the
Company, in good condition, all property of the Company. This return of property
includes, without limitation, a return of physical property (such as computer,
phone or other mobile devices, credit card, promotional materials, etc.) and
intangible property (such as computer passwords).

 

12.Litigation and Regulatory Cooperation. During and after the Employee’s
relationship with the Company, Employee shall cooperate fully with the Company
in the defense or prosecution of any claims or actions now in existence or that
may be brought in the future against or on behalf of the Company by/against
third parties that relate to events or occurrences that transpired while the
Employee was employed by the Company. Employee’s full cooperation in connection
with such claims or actions shall include, but not be limited to, being
available to meet with counsel to prepare for discovery or trial and to act as a
witness at mutually convenient times. During and after the Employee’s
employment, Employee also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state, or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while the Employee was employed by the Company, unless such
claim is brought by Employee. As consideration for the Employee’s services under
this Section 12, the Company shall remit to Employee, as agreed between the
parties in advance, (a) reasonable expenses related to such cooperation, and (b)
an hourly rate equal to Employee’s last base salary divided by 2,000.

 

13.Communication to Future Employers. Employee agrees to communicate the
contents of all post-relationship obligations in this Agreement to any Competing
Business that Employee intends to be employed by, associated with, or represent.
Employee understands and agrees that the Company may, in its discretion, also
share any post-employment obligation set out in this Agreement with any future
employer or potential employer of Employee, or any entity which seeks to be
associated with Employee for Employee’s services.

 

14.Miscellaneous. Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
hereof. If a court determines that one or more of the provisions contained in
this Agreement shall be invalid or unenforceable, such court shall construe,
reform or otherwise revise such provision(s) so as to render it/them enforceable
to the maximum extent allowed by law, without invalidating the remaining
provisions of this Agreement. The obligations of each party hereto under this
Agreement shall survive the termination of the Employee’s relationship with the
Company regardless of the manner of such termination to the extent expressly
provided in, or logically would be expected under, this Agreement. All covenants
and agreements hereunder shall inure to the benefit of and be enforceable by the
successors of the Company. This Agreement amends, supplants and supersedes any
agreement previously executed between the parties regarding the subject matter
of this Agreement.

 



Notwithstanding the foregoing, the Employee shall remain bound by all covenants,
duties and obligations relating to confidentiality, ownership of intellectual
property, non-solicitation, non-competition and all other post-employment
restrictive covenants, duties and obligations with respect to which the Employee
agreed to be bound in connection with the Employee’s employment with the
Company, including without limitation such covenants, obligations and duties set
forth in the Noncompetition, Nonsolicitation, Nondisclosure & Assignment of
Inventions Agreement dated March 13, 2013; the Stock Option Grant Notice And
Post Employment Noncompetition Covenant (2017 Equity Incentive Plan), dated June
4, 2019; the Stock Option Grant Notice And Post Employment Noncompetition
Covenant (2017 Equity Incentive Plan), dated June 4, 2019; and the Stock Option
Grant Notice And Post Employment Noncompetition Covenant (2017 Equity Incentive
Plan), dated June 4, 2019 (collectively, the “Restrictive Covenants”). The
post-employment covenants, duties and obligations set forth in this Agreement
are intended to supplement – not replace – the Restrictive Covenants.

 



 A-6 

 

 

Employee recognizes and agrees that the enforcement of this Agreement is
necessary, among other things, to ensure the preservation, protection and
continuity of Confidential Information, trade secrets and goodwill of the
Company. Employee agrees that, due to the proprietary nature of the Business of
the Company and relationships with others, the post-employment restrictions set
forth above are reasonable as to duration and scope.

 

Employee is advised to consult with an attorney before entering into this
Agreement.






 A-7 

 

 

IN WITNESS WHEREOF, the undersigned Employee and the Company have executed this
Nonsolicitation, Nondisclosure and Assignment of Inventions Agreement as an
instrument under seal as of this 23rd day of April, 2020.

 



DraftKings Inc.   Employee                   /s/ R. Stanton Dodge   /s/ Paul
Liberman By: R. Stanton Dodge   Name: Paul Liberman Title: Chief Legal Officer  
 

 



 A-8 

 

  

NONSOLICITATION, NONDISCLOSURE & ASSIGNMENT OF INVENTIONS AGREEMENT

 

Attachment A

 

List of all inventions or improvements (referred to in Section 6) made by
Employee, alone or jointly with others, prior to joining the Company.

 

 

Right, Title or Interest

(If none, please write “NONE”.)

 

  Date Acquired   Identifying Number or Brief Description of Inventions or
Improvements                                      

 

  

Name of Employee:       Paul Liberman   Print       /s/ Paul Liberman   Sign    
  April 23, 2020   Date  

 



  

 

 

EXHIBIT B

 

Noncompetition Covenant

 

(a)During the period of your relationship with Company, you, Paul Liberman
(hereinafter “you”) agree to not, anywhere within the Restricted Area (defined
below), acting individually, or as an owner, shareholder, partner, employee,
contractor, agent or otherwise (other than on behalf of Company): provide
services to a Competing Business (defined below). For a period of twelve (12)
months following termination of your relationship with Company (for any reason
other than referenced below in section (b)), you agree to not, anywhere within
the Restricted Area, acting individually, or as an owner, shareholder, partner,
employee, contractor, agent or otherwise (other than on behalf of Company):
provide services to a Competing Business that relate to any aspect of the
Business of the Company (i.e., FSC, Regulated Gaming, Other Products and
Services, and/or Incidental Products and Services) for which you performed
services or received confidential information at any time during the twelve (12)
month period prior to such termination. For example, if you performed services
for the FSC aspect of the Business of the Company and received confidential
information about the Regulated Gaming aspect of the Business of the Company
during the twelve (12) month period prior to the termination of your
relationship with the Company (for any reason other than referenced below in
section (b)), then for twelve (12) months after such termination, you shall not,
anywhere within the Restricted Area, acting individually, or as an owner,
shareholder, partner, employee, contractor, agent or otherwise (other than on
behalf of Company), provide services to a Competing Business that relate to FSC
or Regulated Gaming. The foregoing shall not be construed to preclude you from
(i) owning up to one percent (1%) of the outstanding stock of a publicly held
corporation that constitutes or is affiliated with a Competing Business, or (ii)
becoming a shareholder, partner, contractor, agent, member, employee or
otherwise of a private equity, venture capital or other investment firm, and
providing services in connection therewith. The foregoing shall, however, be
construed to specifically prevent you from (x) acting individually, or as an
owner, shareholder, partner, employee, contractor, agent or otherwise (other
than on behalf of Company) anywhere within the Restricted Area, during the
period of your relationship with the Company and for a period of twelve (12)
months following termination of your relationship with Company (for any reason
other than referenced below in section (b)), and (y) providing services that
relate to any aspect of the Business of the Company for any private equity,
venture capital or other investment firm that at any time during such twelve
(12) month period, has investments in any Competing Business; provided that you
may work for a division, entity or subgroup of any companies that engage in a
Competing Business (a “Separate BU”) so long as such Separate BU does not engage
in any Competing Business and you do not provide any investment advice or
consulting related to any Competing Business. To the extent that you act
individually, or as an owner, shareholder, partner, employee, contractor, agent
or otherwise and provide services unrelated to the Business of the Company for
any Separate BU or private equity, venture capital or other investment firm at
any time during such twelve (12) month period, you agree to institute an ethical
screen that prevents your access to communications, information and
participation in all services related to the Business of the Company.

 



 B-1 

 

 

As set out in the Massachusetts Noncompetition Agreement Act, you and the
Company agree that the opportunity for post-employment benefits and compensation
set forth in the Executive Employment Agreement dated April 23, 2020 (the
“Employment Agreement”) constitute mutually-agreed upon consideration for this
Noncompetition Covenant, and is fair and reasonable consideration for this
Noncompetition Covenant, independent of continued employment. Such consideration
is specifically designated and you acknowledge the receipt and sufficiency of
the consideration.

 

i.“Company” shall mean any entity controlled by, controlling, or under common
control with DraftKings Inc., a Nevada corporation, including affiliates and
subsidiaries. Control means the direct or indirect possession of the power to
direct or cause the direction of the management and policies of an entity,
whether through ownership, by contract or otherwise.

 

ii.“Restricted Area” shall mean the entire United States since the Business of
the Company encompasses the entire United States, of which you acknowledge and
agree. Additionally, the Restricted Area shall include any territory or country
outside the United States in which the Company operates the Business of the
Company.

 

iii.“Competing Business” shall mean any person, firm, association, corporation
or any other legal entity that is engaged in a business that is competitive with
any aspect of the Business of the Company, including but not limited to:
FanDuel, Paddy Power Betfair, William Hill, bet365, PointsBet, Penn National,
Barstool Sports, SugarHouse, 888, MGM, TheScore, BetStars, Unibet, Caesars,
Golden Nugget, Bet America, Borgata, Harrahs, Oceans, and Resorts, Tropicana,
Virgin, and Pala.

 

 

iv.“Business of the Company” shall mean the research, design, development,
marketing, sales, operations, maintenance and commercial exploitation pertaining
to the operation of, and providing products and services for: (1) fantasy sports
contests (“FSC”); (2) Regulated Gaming (defined below); (3) all other products
and services that exist, are in development, or are under consideration by the
Company during your relationship with the Company (“Other Products and
Services”); and (4) all products and services incidentally related to, or which
are an extension, development or expansion of, FSC, Regulated Gaming and/or
Other Products and Services (“Incidental Products and Services”).

 

v.“Regulated Gaming” shall mean the operation of games of chance or skill or
pari-mutuel or fixed odds games (including, but not limited to, lotteries,
pari-mutuel betting, bingo, race tracks, jai alai, legalized bookmaking,
off-track betting, casino games, racino, keno, and sports betting or any play
for fun (non-wagering) versions of the foregoing) and any type of ancillary
service or product related to or connected with the foregoing.

 



 B-2 

 

 

vi.

“Confidential Information” shall mean all information or a compilation of
information, in any form (tangible or intangible or otherwise), that is not
generally known to competitors or the public, which Company considers to be
confidential and/or proprietary, including but not limited to: research and
development; techniques; methodologies; strategies; product information,
designs, prototypes and technical specifications; algorithms, source codes,
object codes, trade secrets or technical data; training materials methods;
internal policies and procedures; marketing plans and strategies; pricing and
cost policies; customer, supplier, vendor and partner lists and accounts;
customer and supplier preferences; contract terms and rates; financial data,
information, reports, and forecasts; inventions, improvements and other
intellectual property; product plans or proposed product plans; know-how;
designs, processes or formulas; software and website applications; computer
passwords; market or sales information, plans or strategies; business plans,
prospects and opportunities (including, but not limited to, possible
acquisitions or dispositions of businesses or facilities); information
concerning existing or potential customers, partners or vendors. Confidential
Information shall also information mean of or related to Company’s current or
potential customers, vendors or partners that is considered to be confidential
or proprietary to the applicable customer, vendor or partner.

 

Confidential Information does not include: information in the public domain
(other than as a result of disclosure by you); approved in writing for
unrestricted release by Company; or produced or disclosed pursuant to a valid
court order, provided you have given Company written notice of such request such
that Company has an actual, reasonable opportunity to defend, limit or protect
such production or disclosure.

 

(b)You and the Company agree that the Noncompetition Covenant shall not be
enforceable against you if the Company terminates your employment without cause
or you are subject to a layoff as set forth in the Massachusetts Noncompetition
Agreement Act. In the event of a termination without cause or a layoff as set
forth in the Massachusetts Noncompetition Agreement Act, all other agreements
with the Company shall remain in full force and effect to the extent expressly
intended, or logically would be expected, to survive termination of your
employment.

 

(c)You agree to communicate the contents of all post-relationship obligations in
this Noncompetition Covenant to any Competing Business that you intend to be
employed by, associated with, or represent. You understand and agree that the
Company may, in its discretion, also share any post-relationship obligation in
this Noncompetition Covenant with any future (or potential) employer or
association that is a Competing Business that seeks to be associated with you or
employ you for your services.

 

(d)You agree that the enforcement of the Noncompetition Covenant is necessary,
among other things, to ensure the preservation, protection and continuity of the
Company’s Confidential Information, trade secrets and goodwill of the Company.
You agree that, due to the proprietary nature of the Business of the Company and
relationships with others, the post-employment restrictions set forth above are
reasonable as to duration and scope. You further acknowledge that the Company’s
legitimate business interest cannot be adequately protected through an
alternative restrictive covenant, including but not limited to a
non-solicitation agreement or a non-disclosure or confidentiality agreement.

 



 B-3 

 

 

(e)You agree that any action that violates this Noncompetition Covenant would
cause the Company irreparable harm for which monetary damages are inadequate.
Accordingly, in the event of a breach, or threatened breach, of this
Noncompetition Covenant, the Company shall be entitled to an injunction
restraining such breach or threatened breach, or requiring specific performance,
in addition to any and all rights and remedies at law and equity. The Company
shall not be obligated to present additional evidence of irreparable harm or the
insufficiency of monetary damages and, to the extent permitted by law or under
applicable court rule, does not need to post a bond or other surety. Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedy available to the Company for such breach or threatened breach.

 

(f)You and the Company hereby mutually agree to the exclusive jurisdiction of
the Superior Court (inclusive of the Business Litigation Session) of the
Commonwealth of Massachusetts or the United States District Court for the
District of Massachusetts for any dispute arising hereunder. Accordingly, with
respect to any such court action, you (a) submit to the personal jurisdiction of
such courts; (b) consent to service of process by regular mail to your last
known address; and (c) waive any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process. If either party hereto commences a legal action or other proceeding
against the other party hereto concerning a dispute arising from or relating to
this Noncompetition Covenant outside of Massachusetts, such commencing party
shall reimburse such other party for its or his reasonable attorneys’ fees,
costs and expenses if such other party prevails in staying, transferring,
dismissing or otherwise defending such action or proceeding based on the
location of the action or proceeding, regardless of whether such fees, costs and
expenses are incurred in the forum where such commencing party commenced the
action or in a Massachusetts forum. This Noncompetition Covenant shall be
governed by the internal substantive laws of Massachusetts, without regard to
the doctrine of conflicts of law.

 

(g)The failure of you or Company to insist upon strict performance of this
Noncompetition Covenant irrespective of the length of time for which such
failure continues, shall not be a waiver of such party’s rights herein. No term
or provision of this Noncompetition Covenant may be waived unless such waiver is
in writing.

 

(h)If a court determines that one or more of the provisions contained in this
Noncompetition Covenant shall be invalid or unenforceable, such court shall
construe, reform or otherwise revise such provision(s) so as to render it/them
enforceable to the maximum extent allowed by law, without invalidating the
remaining provisions of this Noncompetition Covenant.

 



 B-4 

 

 

(i)Except as described in Section (b) of this Noncompetition Covenant, your
obligations under this Noncompetition Covenant shall survive the termination of
your relationship with the Company regardless of the manner of such termination.

 

(j)The rights granted to the Company under the Noncompetition Covenant shall
inure to the benefit of, and be enforceable by, the successors or assigns of
Company.

 

(k)You acknowledge that the Company provided you with a copy of this
Noncompetition Covenant at least ten (10) business days before it is to be
effective. Provided it is executed by both parties, this Noncompetition Covenant
shall become effective on the later of (i) the date it is fully executed, or
(ii) ten (10) business days after you received a copy of it.

 

Before agreeing to this Noncompetition Covenant, you have the right to consult
with counsel, and the Company advises you to do so.

 



Notwithstanding the foregoing, you shall remain bound by all covenants, duties
and obligations relating to confidentiality, ownership of intellectual property,
non-solicitation, non-competition and all other post-employment restrictive
covenants, duties and obligations with respect to which you agreed to be bound
in connection with your employment with the Company, including without
limitation such covenants, obligations and duties set forth in the
Noncompetition, Nonsolicitation, Nondisclosure & Assignment of Inventions
Agreement dated March 13, 2013; the Stock Option Grant Notice And Post
Employment Noncompetition Covenant (2017 Equity Incentive Plan), dated June 4,
2019; the Stock Option Grant Notice And Post Employment Noncompetition Covenant
(2017 Equity Incentive Plan), dated June 4, 2019; and the Stock Option Grant
Notice And Post Employment Noncompetition Covenant (2017 Equity Incentive Plan),
dated June 4, 2019 (collectively, the “Restrictive Covenants”). The
post-employment covenants, duties and obligations set forth in this Agreement
are intended to supplement – not replace – the Restrictive Covenants.

 

(l)The parties agree that you are employed “at will” and nothing in this
Noncompetition Covenant is intended to guarantee employment for any period of
time. The parties enter this Noncompetition Covenant with the understanding that
your position, title, duties and responsibilities could change in a material way
in the future and, in light of that understanding, the parties intend that this
Noncompetition Covenant shall follow you throughout the entire course of your
employment with the Company, and such subsequent material change shall not
affect the enforceability or validity of this Noncompetition Covenant.

 

DraftKings Inc.   Employee                   /s/ R. Stanton Dodge   /s/ Paul
Liberman By: R. Stanton Dodge   Name: Paul Liberman Title: Chief Legal Officer  
 

  



 B-5 

 

 

EXHIBIT C

 

RELEASE AND WAIVER OF CLAIMS

 



In consideration for the end of employment / termination benefits set forth in
the Executive Employment Agreement, to which this form is attached (the
“Employment Agreement”), including without limitation the end of employment /
termination benefits set forth in Section 6 thereof, among other things, Paul
Liberman (the “Executive” or “I”) and DraftKings, Inc. (the “Company”) hereby
enter into the following release and waiver of claims (the “Release”). For the
avoidance of doubt, nothing in this Release is intended or shall be construed to
waive, release or limit in any manner the end of employment / termination
benefits described in the Employment Agreement.

 

The Executive hereby generally and completely release the Company, its
affiliates, and its and their current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, family and assigns (collectively, the
“Released Parties”) of and from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to or on the date that Executive
signs this Release (collectively, the “Released Claims”). The Released Claims
include, but are not limited to: (i) all claims arising out of or in any way
related to the Executive’s employment with the Company, or the termination of
that employment; (ii) all claims related to the Executive’s compensation or
benefits from the Company, including salary, bonuses, retention bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests or equity-based
awards in the Company; (iii) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Family and Medical Leave Act
(as amended) (the “FMLA”), the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the Employee Retirement Income Security Act of
1974 (as amended), the National Labor Relations Act of 1935 (as amended),
Chapter 151B of the Massachusetts General Laws, and any similar applicable state
laws, including those of the Commonwealth of Massachusetts and any other
federal, state or local civil or human rights law or any other local, state or
federal law, regulation or ordinance, and any public policy, contract, tort, or
common law. Released Claims specifically includes, without limitation, claims
pursuant to the Massachusetts Wage Act and State Overtime Law, M.G.L. c. 149 §§
148, 150 et seq. and M.G.L. c 151, §1A et seq, as amended. Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (i) any rights or claims for indemnification that Executive may have
pursuant to any written indemnification agreement with the Company, the charter,
bylaws, or operating agreements of the Company, or under applicable law;
(ii) any rights which are not waivable as a matter of law; (iii) any claims
arising from the breach of this Release; or (iv) any claims related to any
Accrued Benefits or other vested benefits or any severance benefits payable or
due to the Executive on account of the end of the Executive’s employment or the
Executive’s termination under the terms of the Executive Employment Agreement.
For the avoidance of doubt, nothing in this Release shall prevent Executive from
challenging the validity of the Release in a legal or administrative proceeding.
Nothing in this Release shall prevent the Executive from filing, cooperating
with, or participating in any proceeding or investigation before the Equal
Employment Opportunity Commission, United States Department of Labor, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal
government agency, or similar state or local agency (“Government Agencies”), or
exercising any rights pursuant to Section 7 of the National Labor Relations Act.
The Executive further understands that this Release does not limit the
Executive’s ability to voluntarily communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company. While this Release does not limit the Executive’s
right to receive an award for information provided to the Securities and
Exchange Commission, the Executive understands and agrees that the Executive is
otherwise waiving, to the fullest extent permitted by law, any and all rights
the Executive may have to individual relief based upon any claims arising out of
any proceeding or investigation before one or more of the Government Agencies.
If any such claim is not subject to release, to the extent permitted by law, the
Executive waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
any of the Released Parties is a party. Notwithstanding anything to the contrary
set forth herein, this Release does not abrogate the Executive’s existing rights
under any Company benefit plan, the Executive Employment Agreement or any plan
or agreement related to equity ownership in the Company.

 



 C-1 

 

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that (i)
the consideration given for the ADEA Waiver is in addition to anything of value
to which I was already entitled; and (ii) that, subject only to Company
providing the end of employment / termination benefits described in the first
paragraph of this Release, I have been paid for all time worked, has received
all the leave, leaves of absence and leave benefits and protections for which I
am eligible, and have not suffered any on-the-job injury for which I have not
already filed a claim. I affirm that all of the decisions of the Released
Parties regarding my pay and benefits through the date of my execution of this
Release were not discriminatory based on age, disability, race, color, sex,
religion, national origin or any other classification protected by law. I affirm
that I have not filed or caused to be filed, and am not presently a party to, a
claim against any of the Released Parties. I further affirm that I have no known
workplace injuries or occupational diseases. I acknowledge and affirm that I
have not been retaliated against for reporting any allegation of corporate fraud
or other wrongdoing by any of the Released Parties, or for exercising any rights
protected by law, including any rights protected by the Fair Labor Standards
Act, the Family Medical Leave Act or any related statute or local leave or
disability accommodation laws, or any applicable state workers’ compensation
law. I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any claims that may arise after I sign this
Release; (b) I should consult with an attorney prior to executing this release;
(c) I have twenty-one (21) days within which to consider this release (although
I may choose to voluntarily execute this release earlier); (d) I have seven (7)
days following the execution of this release to revoke this Release (in a
written revocation sent to the Chief Executive Officer of the Company); and
(e) this Release will not be effective until the eighth day after I sign this
Release, provided that I have not earlier revoked this Release (the “Effective
Date”). I will not be entitled to receive any of the benefits specified by this
Release unless and until it becomes effective.

 



 C-2 

 

 

In granting the release herein, which includes claims that may be unknown to me
at present, I acknowledge that I expressly waive and relinquish any and all
rights and benefits under any applicable law or statute providing, in substance,
that a general release does not extend to claims which a party does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her would have materially affected the terms of such release.

 

The Executive agrees that the Executive will not make any negative or
disparaging statements or comments, either as fact or as opinion, about the
Released Parties or their vendors, products or services, business, technologies,
market position or performance. The Company (including its subsidiaries and
affiliates) will not make, and agrees to use commercially reasonable efforts to
cause the executive officers and board of directors of the Company to refrain
from making, any negative or disparaging statements or comments, either as fact
or as opinion, about the Executive (or authorizing any statements or comments to
be reported as being attributed to the Company). Nothing in this paragraph shall
prohibit the Executive or the Company from providing truthful information in
response to a subpoena or other legal process. In addition, nothing in the
Release shall apply to any legally protected whistleblower rights (including
under Rule 21F under the Securities Exchange Act of 1934).

 

Noncompetition Covenant. For a period of twelve (12) months following the last
day of my employment, I agree to not, anywhere within the Restricted Area acting
individually, or as an owner, shareholder, partner, employee, contractor, agent
or otherwise (other than on behalf of Company) provide services to a Competing
Business that relate to any aspect of the Business of the Company (the
“Noncompetition Covenant”). The foregoing shall not be construed to preclude me
from (i) owning up to one percent (1%) of the outstanding stock of a publicly
held corporation that constitutes or is affiliated with a Competing Business, or
(ii) becoming a shareholder, partner, contractor, agent, member, employee or
otherwise of a private equity, venture capital or other investment firm, and
providing services in connection therewith. The foregoing shall, however, be
construed to specifically prevent me from (x) acting individually, or as an
owner, shareholder, partner, employee, contractor, agent or otherwise (other
than on behalf of Company) anywhere within the Restricted Area, during the
period of your relationship with the Company and for a period of twelve (12)
months following termination of your relationship with Company (for any reason
other than referenced below in section (b)), and (y) providing services that
relate to any aspect of the Business of the Company for any private equity,
venture capital or other investment firm that at any time during such twelve
(12) month period, has investments in any Competing Business; provided that I
may work for a division, entity or subgroup of any companies that engage in a
Competing Business (a “Separate BU”) so long as such Separate BU does not engage
in any Competing Business and I do not provide any investment advice or
consulting related to any Competing Business. To the extent that I act
individually, or as an owner, shareholder, partner, employee, contractor, agent
or otherwise and provide services unrelated to the Business of the Company for
any Separate BU or private equity, venture capital or other investment firm at
any time during such twelve (12) month period, I agree to institute an ethical
screen that prevents my access to communications, information and participation
in all services related to the Business of the Company. The following
definitions apply to this Noncompetition Covenant:

 



 C-3 

 

 

i.“Company” shall mean any entity controlled by, controlling, or under common
control with DraftKings Inc., including affiliates and subsidiaries. Control
means the direct or indirect possession of the power to direct or cause the
direction of the management and policies of an entity, whether through
ownership, by contract or otherwise.

 

ii.“Restricted Area” shall mean the entire United States since the Business of
the Company encompasses the entire United States, of which you acknowledge and
agree.

 

iii.“Competing Business” shall mean any person, firm, association, corporation
or any other legal entity that is engaged in a business that is competitive with
any aspect of the Business of the Company, including but not limited to:
FanDuel, Paddy Power Betfair, William Hill bet365, PointsBet, Penn National,
Barstool Sports, SugarHouse, 888, MGM, TheScore, BetStars, Unibet, Caesars,
Golden Nugget, Bet America, Borgata, Harrahs, Oceans, and Resorts, Tropicana,
Virgin, and Pala.

 

iv.“Business of the Company” shall mean the research, design, development,
marketing, sales, operations, maintenance and commercial exploitation pertaining
to the operation of, and providing products and services for: (1) fantasy sports
contests (“FSC”); (2) Regulated Gaming (defined below); (3) all other products
and services that exist, are in development, or are under consideration by the
Company during your relationship with the Company (“Other Products and
Services”); and (4) all products and services incidentally related to, or which
are an extension, development or expansion of, FSC, Regulated Gaming and/or
Other Products and Services (“Incidental Products and Services”).

 

v.“Regulated Gaming” shall mean the operation of games of chance or skill or
pari-mutuel or fixed odds games (including, but not limited to, lotteries,
pari-mutuel betting, bingo, race tracks, jai alai, legalized bookmaking,
off-track betting, casino games, racino, keno, and sports betting or any play
for fun (non-wagering) versions of the foregoing) and any type of ancillary
service or product related to or connected with the foregoing.

 

I agree to communicate the contents of all post-relationship obligations to any
Competing Business that I intend to be employed by, associated with, or
represent. I understand and agree that the Company may, in its discretion, also
share any post-relationship obligation with any future (or potential) employer
or association that is a Competing Business that seeks to be associated with you
or employ you for your services.

 

I agree that the enforcement of the Noncompetition Covenant is necessary, among
other things, to ensure the preservation, protection and continuity of the
Company’s confidential information, trade secrets and goodwill of the Company. I
agree that, due to the proprietary nature of the Business of the Company and
relationships with others, the post-employment restrictions set forth above are
reasonable as to duration and scope. I acknowledge that the Company’s legitimate
business interest cannot be adequately protected through an alternative
restrictive covenant, including but not limited to a non-solicitation agreement
or a non-disclosure or confidentiality agreement.

 



 C-4 

 

 

I agree that any action that violates this Noncompetition Covenant would cause
the Company irreparable harm for which monetary damages are inadequate.
Accordingly, in the event of a breach, or threatened breach, the Company shall
be entitled to an injunction restraining such breach or threatened breach, or
requiring specific performance, in addition to any and all rights and remedies
at law and equity. The Company shall not be obligated to present additional
evidence of irreparable harm or the insufficiency of monetary damages and, to
the extent permitted by law or under applicable court rule, does not need to
post a bond or other surety. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedy available to the Company for such
breach or threatened breach.

 

The parties hereby mutually agree to the exclusive jurisdiction of the Superior
Court (inclusive of the Business Litigation Session) of the Commonwealth of
Massachusetts or the United States District Court for the District of
Massachusetts for any dispute arising hereunder. Accordingly, with respect to
any such court action, I (a) submit to the personal jurisdiction of such courts;
(b) consent to service of process by regular mail to my last known address; and
(c) waive any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction or service of process. If
either party hereto commences a legal action or other proceeding against the
other party hereto concerning a dispute arising from or relating to this
Noncompetition Covenant outside of Massachusetts, such commencing party will
reimburse such other party for its or my reasonable attorneys’ fees, costs and
expenses if such other party prevails in staying, transferring, dismissing or
otherwise defending such action or proceeding based on the location of the
action or proceeding, regardless of whether such fees, costs and expenses are
incurred in the forum where such commencing party commenced the action or in a
Massachusetts forum. This Noncompetition Covenant shall be governed by the
internal substantive laws of Massachusetts, without regard to the doctrine of
conflicts of law.

 

The failure of myself or the Company to insist upon strict performance of this
Noncompetition Covenant irrespective of the length of time for which such
failure continues, shall not be a waiver of such party’s rights herein. No term
or provision of this Noncompetition Covenant may be waived unless such waiver is
in writing.

 

If a court determines that one or more of the provisions contained in the
Noncompetition Covenant shall be invalid or unenforceable, such court shall
construe, reform or otherwise revise such provision(s) so as to render it/them
enforceable to the maximum extent allowed by law, without invalidating the
remaining provisions of this Noncompetition Covenant.

 

The rights granted to the Company under the Noncompetition Covenant shall inure
to the benefit of, and be enforceable by, the successors or assigns of Company.
The Noncompetition Covenant is entered into in connection with my cessation of
employment.

 



 C-5 

 

 

This Release constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. Notwithstanding the above, the Noncompetition Covenant is intended to
supplement, but not replace, any other post-employment obligations between me
and the Company [to be listed at the time of separation], as such other
post-employment obligations remain in full force and effect. By signing below, I
am not relying on any promise or representation by the Company that is not
expressly stated herein. This Release may only be modified by a writing signed
by both me and a duly authorized officer of the Company.

 

The Company advises me to consult with legal counsel before entering into this
Release.

 

 

THE EXECUTIVE:

 



Date:               Name:

Paul Liberman

                             

 

 

THE COMPANY:

 

Date:                         By:                   Its:  

 



 C-6 

 

 

EXHIBIT D

 

INDEMNIFICATION AGREEMENT

 



This Indemnification Agreement (the “Agreement”) is made and entered into as of
April 23, 2020 between DraftKings Inc., a Nevada corporation (the “Company”),
and Paul Liberman (“Indemnitee”).

 

WITNESSETH THAT:

 

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. Chapter 78 of
the Nevada Revised Statutes (the “NRS”) and the Amended and Restated Articles of
Incorporation of the Company (the “Articles”) authorize indemnification of the
directors, officers, employees, fiduciaries and agents of the Company. The
Amended and Restated Bylaws of the Company (the “Bylaws”) provide that the
Company will indemnify the directors and officers of the Company. The NRS
expressly provides that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and persons acting on behalf of the Company with respect to
indemnification;

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

 

WHEREAS, this Agreement is a supplement to and in furtherance of any
indemnification provisions in the Articles and/or the Bylaws of the Company and
any resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder; and

 



 

D-1

 

 

 

WHEREAS, Indemnitee does not regard the protection available under the NRS, the
Bylaws and insurance as adequate in the present circumstances, and may not be
willing to serve as an officer or a director without adequate protection, and
the Company desires Indemnitee to serve in such capacity. Indemnitee is willing
to serve, continue to serve and to take on additional service for or on behalf
of the Company on the condition that he or she be so indemnified.

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as an
officer and/or a director from and after the date of this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.       Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time. In furtherance of the foregoing indemnification, and
without limiting the generality thereof.

 

(a) Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section l(a) if, by reason of his or her Corporate Status (as hereinafter
defined), Indemnitee was or is a party, or is threatened to be made a party, to
any Proceeding (as hereinafter defined) other than a Proceeding by or in the
right of the Company. Pursuant to this Section 1(a), the Company shall indemnify
Indemnitee against all Expenses (as hereinafter defined), judgments, fines and
amounts paid in settlement actually and reasonably incurred by him or her, or on
his or her behalf, in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee either (i) is not liable pursuant to NRS 78.138 or
(ii) acted in good faith and in a manner Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company, and with respect to any
criminal Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

 

(b) Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his or her Corporate Status, Indemnitee is, or is threatened to be made, a party
to or participant in any Proceeding brought by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 1(b), the Company
shall indemnify Indemnitee against all Expenses and amounts paid in settlement
actually and reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in
connection with such Proceeding or any claim, issue or matters therein, if
Indemnitee either (i) is not liable pursuant to NRS 78.138 or (ii) acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company; provided, however, if applicable law so
provides, no indemnification against such Expenses or other amounts shall be
made in respect of any claim, issue or matter as to which Indemnitee shall have
been adjudged by a court of competent jurisdiction, after exhaustion of all
appeals therefrom, to be liable to the Company or for amounts paid in settlement
to the Company, unless and only to the extent that the court in which the
Proceeding was brought or other court of competent jurisdiction shall determine
that in view of all the circumstances in the case, Indemnitee is fairly and
reasonably entitled to indemnity for such expenses as the court deems proper.

 

(c) Termination of Proceeding. The termination of any Proceeding by judgment,
order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not, of itself, adversely affect the right of Indemnitee to
indemnification or create an inference or presumption either that Indemnitee is
liable pursuant to NRS 78.138, that Indemnitee did not act in good faith and in
a manner which he or she reasonably believed to be in or not opposed to the best
interests of the corporation, or, with respect to any criminal action or
proceeding, that Indemnitee had reasonable cause to believe that the conduct was
unlawful. The Company acknowledges that such a resolution, short of final
judgment, may be successful on the merits if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
Proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such Proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.

 



 D-2 

 

 

(d) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his or her Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, the Company shall
indemnify Indemnitee to the maximum extent permitted by law, as such may be
amended from time to time, against all Expenses actually and reasonably incurred
by him or her on his or her behalf in connection with the defense of the
Proceeding. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or her,
or on his or her behalf, in connection with each successfully resolved claim,
issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

2.       Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 of this Agreement,
the Company shall and hereby does indemnify and hold harmless Indemnitee, to the
fullest extent permitted by law, as may be amended from time to time, against
all Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by him or her, or on his or her behalf, if, by reason of his
or her Corporate Status, he or she was or is a party, or is threatened to be
made a party, to any Proceeding (including a Proceeding by or in the right of
the Company), including, without limitation, all liability arising out of the
simple or gross negligence, recklessness, or active or passive wrongdoing of
Indemnitee. The only limitation that shall exist upon the Company’s obligations
pursuant to this Agreement shall be that the Company shall not be obligated to
make any payment to Indemnitee that is finally determined (under the procedures,
and subject to the presumptions, set forth in Section 6 and Section 7 hereof) to
be unlawful.

 

3.       Contribution.

 

(a) Whether or not the indemnification provided in Section 1 and Section 2
hereof is available, in respect of any Proceeding in which the Company is
jointly liable with Indemnitee (or would be if joined in such Proceeding), the
Company shall pay the entire amount of any judgment or settlement of such
Proceeding without requiring Indemnitee to contribute to such payment and the
Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee. The Company shall not enter into any settlement of any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.

 

(b) Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), the Company shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such expenses, judgments, fines or settlement amounts, as well as
any other equitable considerations which applicable law may require to be
considered. The relative fault of the Company and all officers, directors or
employees of the Company, other than Indemnitee, who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.

 



 D-3 

 

 

(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors, or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

 

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Proceeding and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

(e) The Company hereby acknowledges that Indemnitee may have rights to
indemnification for payment of the judgment or settlement amount provided by
another entity (“Other Indemnitor(s)”). The Company agrees with Indemnitee that
the Company is the indemnitor of first resort of Indemnitee with respect to
matters for which indemnification is provided under this Agreement and that the
Company will be obligated to make all payments due to or for the benefit of
Indemnitee under this agreement without regard to any rights that Indemnitee may
have against the Other Indemnitor(s). The Company hereby waives any equitable
rights to contribution or indemnification from the Other Indemnitor in respect
of any amounts paid to Indemnitee hereunder until such time as the Indemnitee
has been fully and finally indemnified. The Company further agrees that no
payment of Expenses or losses by the Other Indemnitor(s) to or for the benefit
of Indemnitee shall affect the obligations of the Company hereunder.

 

4.       Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee, by reason of his or
her Corporate Status, is a witness, or is made (or asked) to respond to
discovery requests or otherwise asked to participate in any Proceeding to which
Indemnitee is not a party, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or her, or on his or her
behalf, in connection therewith.

 

5.       Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with defending any Proceeding within thirty (30) days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and Indemnitee shall
also submit a written undertaking to repay any Expenses advanced if it shall
ultimately be determined by a court of competent jurisdiction that Indemnitee is
not entitled to be indemnified by the Company against such Expenses. Any
advances and undertakings to repay pursuant to this Section 5 shall be unsecured
and interest free. In furtherance of the foregoing, Indemnitee hereby undertakes
to repay such amounts advanced if, and to the extent that, it shall ultimately
be determined by a court of competent jurisdiction that Indemnitee is not
entitled to be indemnified by the Company pursuant to the terms of this
Agreement.

 



 D-4 

 

 

6.       Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the NRS and
public policy of the State of Nevada. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

 

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification. Notwithstanding the foregoing, any failure of
Indemnitee to provide such a request to the Company, or to provide such a
request in a timely fashion, shall not relieve the Company of any liability that
it may have to Indemnitee unless, and to the extent that, the Company is
actually and materially prejudiced as a result of such failure.

 

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a) hereof, a determination with respect to Indemnitee’s
entitlement thereto shall be made in the specific case by one of the following
three methods, which shall be at the election of the Board (i) by a majority
vote of a quorum consisting of Disinterested Directors (as defined below), (ii)
if a majority vote of a quorum consisting of Disinterested Directors so orders,
or if a quorum of Disinterested Directors cannot be obtained, by Independent
Counsel (as defined below) in a written opinion to the Board, a copy of which
shall be delivered to Indemnitee, or (iii) by the stockholders of the Company.

 

(c) Notwithstanding anything to the contrary set forth in this Agreement, if a
request for indemnification is made after a Change in Control, at the election
of Indemnitee made in writing to the Company, and if the Board by a majority
vote of a quorum consisting of Disinterested Directors orders the determination
of Indemnitee’s entitlement to indemnification to be made by an Independent
Counsel, or if a quorum of Disinterested Directors cannot be obtained, any
determination required to be made pursuant to Section 6(b) above as to whether
Indemnitee is entitled to indemnification shall be made by Independent Counsel
selected as provided in this Section 6(c). The Independent Counsel shall be
selected by Indemnitee, unless Indemnitee shall request that such selection be
made by the Board. The party making the selection shall give written notice to
the other party advising it of the identity of the Independent Counsel so
selected. The party receiving such notice may, within seven (7) days after such
written notice of selection shall have been given, deliver to the other party a
written objection to such selection. Such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 13 hereof, and the objection
shall set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the person so selected shall act as Independent
Counsel. If a written objection is made, the Independent Counsel so selected may
not serve as Independent Counsel unless and until a court has determined that
such objection is without merit. If, within twenty (20) days after submission by
Indemnitee of a written request for indemnification pursuant to Section 6(a)
hereof, no Independent Counsel shall have been selected (or, if selected, such
selection shall have been objected to) in accordance with this paragraph, then
either the Company or Indemnitee may petition the courts of the State of Nevada
or other court of competent jurisdiction for resolution of any objection which
shall have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom an objection is favorably
resolved or the person so appointed shall act as Independent Counsel under
Section 6(c) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof. The Company shall pay
any and all reasonable and necessary fees and expenses incident to the
procedures of this Section 6(c), regardless of the manner in which such
Independent Counsel was selected or appointed.

 



 D-5 

 

 

(d) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(d). The Independent Counsel
shall be selected by the Board. Indemnitee may, within ten (10) days after such
written notice of selection shall have been given, deliver to the Company a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 13 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, no Independent Counsel shall have been selected (or, if
selected, such selection shall have been objected to) in accordance with this
paragraph, then either the Company or Indemnitee may petition the appropriate
courts of the State of Nevada or other court of competent jurisdiction for
resolution of any objection which shall have been made by Indemnitee to the
Company’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom an objection is
favorably resolved or the person so appointed shall act as Independent Counsel
under Section 6(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel in connection with acting pursuant to Section
6(b) hereof, and the Company shall pay any and all reasonable fees and expenses
incident to the procedures of this Section 6(d), regardless of the manner in
which such Independent Counsel was selected or appointed.

 

(e) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence. Neither the failure
of the Company (including by its directors or independent legal counsel) to have
made a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by the
Company (including by its directors or independent legal counsel) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

 

(f) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise (as
hereinafter defined), including financial statements, or on information supplied
to Indemnitee by the officers of the Enterprise in the course of their duties,
or on the advice of legal counsel for the Enterprise or on information or
records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Enterprise. In addition, the knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement. Whether or not the foregoing provisions of this Section
6(f) are satisfied, it shall in any event be presumed that Indemnitee has at all
times acted in good faith and in a manner he or she reasonably believed to be in
or not opposed to the best interests of the Company. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion by
clear and convincing evidence. The Company will promptly advise Indemnitee in
writing with respect to any determination that Indemnitee is or is not entitled
to indemnification, including a description of any reason or basis for which
indemnification has been denied.

 



 D-6 

 

 

(g) Notwithstanding anything to the contrary set forth in this Agreement, if the
person, persons or entity empowered or selected under Section 6 to determine
whether Indemnitee is entitled to indemnification shall not have been appointed
or shall not have made a determination within sixty (60) days after receipt by
the Company of the request therefor, the requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, unless the Company establishes by written
opinion of Independent Counsel that (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such sixty (60) day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making such determination with respect to entitlement to
indemnification in good faith requires such additional time to obtain or
evaluate documentation and/or information relating thereto; and provided,
further, that the foregoing provisions of this Section 6(g) shall not apply if
the determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 6(b) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination, the Disinterested Directors resolve as required by Section
6(b)(iii) of this Agreement to submit such determination to the stockholders for
their consideration at an annual meeting thereof to be held within seventy five
(75) days after such receipt and such determination is made thereat, or (B) a
special meeting of stockholders is called within fifteen (15) days after such
receipt for the purpose of making such determination, such meeting is held for
such purpose within sixty (60) days after having been so called and such
determination is made thereat.

 

(h) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel or member of
the Board or stockholder of the Company shall act reasonably and in good faith
in making a determination regarding Indemnitee’s entitlement to indemnification
under this Agreement. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

7.       Remedies of Indemnitee.

 

(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) or Section 6(c) of this Agreement within sixty
(60) days after receipt by the Company of the request for indemnification, or
such longer period, not to exceed an additional thirty (30) days, to which the
period may be extended pursuant to Section 6(g), (iv) payment of indemnification
is not made pursuant to this Agreement within ten (10) days after receipt by the
Company of a written request therefor or (v) payment of indemnification is not
made within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification or such determination is deemed to have been made
pursuant to Section 6 of this Agreement, Indemnitee shall be entitled to an
adjudication of Indemnitee’s entitlement to such indemnification or advancement
of expenses either, at Indemnitee’s sole option, in (1) an appropriate court of
the State of Nevada, or any other court of competent jurisdiction or (2) an
arbitration to be conducted by a single arbitrator, selected by mutual agreement
of the Company and Indemnitee, pursuant to the rules of the American Arbitration
Association. The Company shall not oppose Indemnitee’s right to seek any such
adjudication.

 



 D-7 

 

 

(b) In the event that a determination shall have been made pursuant to Section
6(b) or Section 6(c) of this Agreement that Indemnitee is not entitled to
indemnification, (i) any judicial proceeding or arbitration commenced pursuant
to this Section 7 shall be conducted in all respects de novo on the merits, and
Indemnitee shall not be prejudiced by reason of any adverse determination under
Section 6(b) or Section 6(c); and (ii) in any such judicial proceeding or
arbitration, the Company shall have the burden of proving that Indemnitee is not
entitled to indemnification under this Agreement.

 

(c) If a determination shall have been made pursuant to Section 6(b) or Section
6(c), or shall have been deemed to have been made pursuant to Section 6(g), of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be obligated to pay the amounts constituting such indemnification within five
(5) days after such determination has been made or has been deemed to have been
made and shall be conclusively bound by such determination in any judicial
proceeding commenced pursuant to this Section 7, unless the Company establishes
by written opinion of Independent Counsel that (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s misstatement not materially misleading in connection with the
request for indemnification or (ii) a prohibition of such indemnification under
applicable law.

 

(d) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of, or an award in arbitration to enforce, his or her rights under,
or to recover damages for breach of, this Agreement, or to recover under any
directors’ and officers’ liability insurance policies maintained by the Company,
the Company shall pay to him or her, or on his or her behalf, in advance, and
shall indemnify him or her against, any and all expenses (of the types described
in the definition of Expenses in Section 13 of this Agreement) actually and
reasonably incurred by him or her in such judicial adjudication or arbitration,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of expenses or insurance recovery.

 

(e) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
(within ten (10) days after receipt by the Company of a written request
therefore) advance, to the extent not prohibited by law, such expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

 

8.       Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a) The rights of indemnification and advancement of expenses as provided by
this Agreement shall not be deemed exclusive of, and shall be in addition to,
any other rights to which Indemnitee may at any time be entitled under
applicable law, the Articles or the Bylaws of the Company, any agreement, a vote
of stockholders, a resolution of directors of the Company, or otherwise, and
nothing in this Agreement shall diminish or otherwise restrict Indemnitee’s
rights to indemnification or advancement of expenses under any of the foregoing.
No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her Corporate Status
prior to such amendment, alteration or repeal. To the extent that a change in
the NRS, whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the Articles, the Bylaws
and this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change and
Indemnitee shall be deemed to have such greater benefits hereunder. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy. The Company shall not adopt any
amendments to its Articles or Bylaws, the effect of which would be to deny,
diminish or encumber Indemnitee’s right to indemnification or advancement of
expenses under this Agreement, any other agreement or otherwise, without the
prior written consent of the Indemnitee.

 



 D-8 

 

 

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that such person
serves at the request of the Company, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any director, officer, employee, agent or fiduciary under
such policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

 

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights (with all of
Indemnitee’s reasonable expenses, including, without limitation, attorneys’ fees
and charges, related thereto to be reimbursed by or, at the option of
Indemnitee, advanced by the Company).

 

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

 

(e) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise.

 

9.       Exception to Right of Indemnification. Notwithstanding any provision in
this Agreement, the Company shall not be obligated under this Agreement to make
any indemnity in connection with any claim made against Indemnitee:

 

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision; or

 



 D-9 

 

 

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or similar provisions of state statutory law or common law; or

 

(c) for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or

 

(d) for any reimbursement of the Company by Indemnitee of any compensation
pursuant to any compensation recoupment or clawback policy adopted by the Board
or the compensation committee of the Board, including but not limited to any
such policy adopted to comply with stock exchange listing requirements
implementing Section 10D of the Exchange Act; or

 

(e) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company (other than to enforce Indemnitee’s
rights under this Agreement) or its directors, officers, employees or other
indemnitees, unless (i) the Board of the Company authorized the Proceeding (or
such part of the Proceeding) prior to its initiation, or (ii) the Company
indemnifies Indemnitee, in its sole discretion, independently of this Agreement
pursuant to the powers vested in the Company under applicable law.

 

10.       Retroactive Effect; Duration of Agreement; Successors and Binding
Agreement. All agreements and obligations of the Company contained herein shall
be deemed to have become effective upon the date Indemnitee first had Corporate
Status; shall continue during the period Indemnitee has Corporate Status; and
shall continue thereafter so long as Indemnitee may be subject to any Proceeding
(or any action commenced under Section 7 hereof) by reason of his or her
Corporate Status, whether or not he or she is acting or serving in any such
capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation, reorganization or otherwise to all
or substantially all of the business or assets of the Company), assigns,
spouses, heirs, executors and personal and legal representatives. The Company
shall require any such successor to all or substantially all of the business or
assets of the Company, by agreement in form and substance satisfactory to
Indemnitee and his or her counsel, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. Except as otherwise
set forth in this Section 10, this Agreement shall not be assignable or
delegable by the Company.

 

11.       Security. To the extent requested by Indemnitee and approved by the
Board of the Company, the Company may at any time and from time to time provide
security to Indemnitee for the Company’s obligations hereunder through an
irrevocable bank line of credit, funded trust or other collateral. Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of Indemnitee.

 



 D-10 

 

 

12.       Enforcement.

 

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve, or continue to serve, as an officer or a director of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving or continuing to serve as an officer or a director of the
Company.

 

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

 

13.       Definitions. For purposes of this Agreement:

 

(a)       “Change in Control” means the occurrence of any one of the following
events:

(i) any sale, lease, exchange or other transfer (in one or a series of related
transactions) of all or substantially all of the assets of the Company;

 

(ii) any “Person” as such term is used in Section 13(d) and Section 14(d) of the
Exchange Act becomes, directly or indirectly, the “beneficial owner” as defined
in Rule 13d-3 under the Exchange Act of securities of the Company that represent
more than 50% of the combined voting power of the Company’s then outstanding
voting securities (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Section 13(a)(ii), the following acquisitions
shall not constitute a Change in Control: (I) any acquisition directly from the
Company, (II) any acquisition by the Company, (III) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person or entity that directly or indirectly controls, is controlled by
or is under common control with the Company and/or to the extent provided by the
Board, any person or entity in which the Company has a significant interest,
(IV) any acquisition by any corporation pursuant to a transaction that complies
with Sections 13(a)(iv)(A) and 13(a)(iv)(B), (V) any acquisition involving
beneficial ownership of less than 50% of the then-outstanding shares of the
Company’s Class A common stock, par value $0.0001 per share (and any stock or
other securities into which such ordinary shares may be converted or into which
they may be exchanged) (the “Outstanding Company Common Shares”) or the
Outstanding Company Voting Securities that is determined by the Board, based on
review of public disclosure by the acquiring Person with respect to its passive
investment intent, not to have a purpose or effect of changing or influencing
the control of the Company; provided, however, that for purposes of this clause
(V), any such acquisition in connection with (x) an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents or (y) any “Business
Combination” (as defined below) shall be presumed to be for the purpose or with
the effect of changing or influencing the control of the Company;

 

(iii) during any period of not more than two (2) consecutive years, individuals
who constitute the Board as of the beginning of the period (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the beginning of such
period, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) will be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board will be deemed to be an Incumbent Director;

 



 D-11 

 

 

(iv) consummation of a merger, amalgamation or consolidation (a “Business
Combination”) of the Company with any other corporation, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Common
Shares and the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Shares and the Outstanding Company Voting Securities, as the case may be, and
(B) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were Incumbent Directors at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Combination;

 

(v) the stockholders of the Company approve a plan of complete liquidation of
the Company.

 

(b) “Corporate Status” means the fact that a person is or was a director,
officer, employee, agent or fiduciary of the Company or is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise.

 

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

(d) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that Indemnitee
is or was serving at the express written request of the Company as a director,
officer, trustee, partner, manager, managing member, employee, agent or
fiduciary.

 

(e) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts and other professionals, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, ERISA excise taxes and penalties, and
all other disbursements or expenses of the types customarily incurred or
actually incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding, or responding to, or objecting to, a request to provide
discovery in a Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including, without
limitation, the premium, security for, and other costs relating to any cost
bond, supersede as bond, or other appeal bond or its equivalent. Should any
payments by the Company to or for the account of Indemnitee under this Agreement
be determined to be subject to any federal, state or local income or excise tax,
Expenses shall also include such amounts as are necessary to place Indemnitee in
the same after-tax position (after giving effect to all applicable taxes)
Indemnitee would have been in had no such tax been determined to apply to those
payments. The parties agree that for the purposes of any advancement of Expenses
for which Indemnitee has made written demand to the Company in accordance with
this Agreement, all Expenses included in such demand that are certified by
affidavit of Indemnitee’s counsel as being reasonable in the good faith judgment
of such counsel shall be presumed conclusively to be reasonable. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

 



 D-12 

 

 

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees of the Independent Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

(g) “Proceeding” includes any threatened, pending or completed action, suit,
claim, counterclaim, cross claim, arbitration, mediation, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether brought by or in the
right of the Company or otherwise and whether civil, criminal, administrative,
legislative or investigative (formal or informal); in each case whether or not
Indemnitee’s Corporate Status existed at the time any liability or expense is
incurred for which indemnification can be provided under this Agreement;
including one pending on or before the date of this Agreement, but excluding one
initiated by an Indemnitee pursuant to Section 7 of this Agreement to enforce
his or her rights under this Agreement.

 

14.       Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision. Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by applicable laws. In the event any provision hereof conflicts with
any applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.

 

15.       Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

16.       Notice by Indemnitee. Indemnitee agrees promptly to notify the Company
in writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
The failure to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement unless, and only
to the extent that, the Company is actually and materially prejudiced as a
result of such delay or failure.

 

17.       Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
facsimile, or (c) upon delivery when sent by a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent:

 

To Indemnitee at the address set forth below Indemnitee’s signature hereto.

 



 D-13 

 

 

To the Company at:

 

DraftKings Inc.

222 Berkeley Street 5th Floor

Boston, Massachusetts 02116

Attention: Chief Legal Officer

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

18.       Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same the same instrument. Counterparts may
be delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

19.       Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

20.       Successors and Assigns. The terms of this Agreement shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees, executors,
administrators and other legal representatives.

 

21.       Governing Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
its conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement (other than an arbitration pursuant to Section 7
hereof) shall be brought only in the Eighth Judicial District Court of Clark
County (the “Nevada Court”), and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Nevada Court for purposes of such
action or proceeding, (iii) waive any objection to the laying of venue of any
such action or proceeding in the Nevada Court, and (iv) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Nevada Court has been brought in an improper or inconvenient forum.

 

[Remainder of page intentionally left blank]

 



 D-14 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 



  COMPANY       DraftKings Inc.       By:  /s/ R. Stanton Dodge   Name: R.
Stanton Dodge   Title: Chief Legal Officer              

INDEMNITEE 

      /s/ Paul Liberman   Name: Paul Liberman         Address: Address on file
with the Company                  

 



 D-15 

 

